__ ._...._..~...-..._._._.....-...p__u, . .-. .

-- ~ ..__._

AF Approval 414 Ch.ief Approval if

UN'ITED STATES DISTR_ICT COURT
MIDDLE DISTRICT OF FLOR_IDA
TAMPA DIVISION

UNITED STATES OF A.`MIERICA
v. CASE NO. 8:18-Cr-41 l-T-36AF_P

GUSTAVO ADOLFO YA.BR.UDI

RLMLQBE.ELHM
Pursuant to Fed. R. Crirn. P. ll(c), the United States of`America, by

Ma:i; chapa Lopez, Unitea states Aeomey for the Midd1e Dism'cc of
Florida, and the defendant, GUSTAVO ADOLFO YABRUDI, and the
attorney for the defendant, Leonardo Concepcion, mutually agree as follows:
A. Eg§§g!§£izs_il_¢.m§
l, le ` 0
'I'he defendant shall enter a plea of guilty to Count One of the
Information. Count One charges the defendant with conspiring to commit
money laundering, in violation of 18 U.S.C. § 1956(h). t
2. Ma§&i_mum_l’_f£ll&l!i§§
Count One carries a maximum sentence of twenty years’
implisomnent, a line of.not more than $500,000 or twice the value of the
monetary instrument or funds involved in the transportation, transmission, or

n‘ansfer, whichever is gream, a term of supervised release of not more than

Defendant’s Initials _§__Y__

 

m_,.__.._..... l.....,.-.-_-.-:rml-:M~"="r”!

.. . ____ .u-___..._._...._ ~.4..-¢-..-¢-..
~

three years, and a special assessment of $100. With respect to certain oli'enses,
the Court shall order the defenth to make restitution to any victim of the
oifense, and with respect to other offenses, the Court may order the defendant
to make restitution to any victim of the ofl`ense, or to the cornmunity, as set
forth below.

3. Blements_of_the_foense

'I`he defendant acknowledges understanding the nature and

elements of the offense with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One, charging conspiracy

to commit money laundering, are:

Eu§_t: two or more people agreed to try to accomplish a common
and unlawful plan to violate 18 U.S.C. § 1956; and

mg the Defendant knew about the plan’s unlawful purpose
and voluntarily joined in it.

4_ l !. . m .
5 Defendant will waive the right to be charged by way of
indictment before a federal grand jury.
5. hlo_liurthe£h.am€§
Ifthe Court accepts this plea agreemenc, the Unired Srares

Attomey's Office for the Middle District of Florida agrees not to charge

Defendant’s Initials §_Z.._ 2

 

 

 

 

., .._..._.~_.._...___ , , ______ __.

defendant with committing any other federal criminal offenses known to the
United States Attomey's Ofl'rce at the time of the execution of this agreement
6. §Luic_ielines_$@nnn¢.e

Pursuant to Fed. R. Crim. P. ll(c)(l)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw nom the plea agreement, and the defendant will
not be allowed to withdraw from the plea ofguilty.

75 A§G£M§££B£Snm§ihilihglln?e_hmls

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1.l(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

nefandanesrnrcins GZ 3

 

_. .. __ .._..~ .

- v . . .4 ......'..' '
__...______._______ _

..-...___.. ...

.. _..... -.-.u. . _..¢. 4....°

Further, at the time of sentencing, if the defendants offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.l(b) and all terms of this Plea
Agreernent, including but not limited to, the timely submission of the financial
afridavit referenced in Paragraph.B.S., the United States agrees to tile a motion
pursuant to USSG §3E1.l(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,

or otherwise.

 

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production

of any and all books, papers, documents, and other objects in defendants

Derendam'srniriars§f___ 4

.a..'. .- ,. ' =

u. .»-¢_j‘_ , -_…

 

 

..-'.',;'..~...';?~‘-1“.\'.`¢'5" ' ` '

» .'-\’ " ' -.
~m'u:~'.-a va 'w.t...' ,"... .

'u 'z _ __,_;,`_.____ ..¢ t.._-..'r......._i.\..‘.'i...'_»... .'.'...i. _--.r‘.\.

possession or control, and to be reasonably available for interviews which the

United States may require If the cooperation is completed prior to § .
sentencing the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending {1) a downward departure
from the applicable guideline range pursuant to USSG §SKl . l , or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18 .' '
U.S.C. § 3553{e), or (3) both. lfthe cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualities as “substantial assistance" in accordance with the policy of the United
States Attomcy for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. _P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has

been provided or what type of motion related thereto will be iiied, if any, rests

.__.1_....,-,'.., ~_k...,,.-» 1 ._¢

solely with the United States Attorney for the Middle Distcict of Florida, and
the defendant agrees that defendant cannot and will not challenge that

detennination, whether by appeal, collateral attack, or otherwise

oefenqam’snseals§j_ 5

 

» _.-_._

_.. _...;s. _.,.._._.\._

viz ia\t.=.:.~;;i:: _ lac;s.£a:.;.l;..:¢a-.-_:__i_:.==.nls£;e.‘c:;'__.t,_._;i__aitl.ea._;!..;.l_f,,..i.;;;r__-____._..

9. Use of Informa_o_`on - Section lBl,S
Pursuant to USSG §iBl.S(a), the United States agrees that no

self-incriminating information which the defendant may provide during the
course of defendants cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §lBl.S(b).
10. Cooperatign ~ Respogsibjiities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendants cooperation and any
other mitigating circumstances indicative of the defendants rehabilitative
intent by assuming the fundamental civic duty of reporting crimc. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperationl

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements or information
pursuant to this agreement or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and

unreservedly disclose and provide full, complete, truthful, and honest

Defendant’s lnitials _é_j£_ 6

 

 

knowledge information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendants rights,
as to a_ll felony charges pending in such.cases (those offenses punishable by
imprisonment for a tenn of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
ibrther being aware that all such felony charges in the instant case have '
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,

prosecution by indictment and consents that the United States may proceed by

DefmdanrsmisaiséL 7

 

 

,F,_ Mr.“..v. . . , .'....v.`. _ M .~.v _.,_r ~v. ~-v '
` _ . _ _. »a, , ,_ _

 

information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant timber agrees to waive the statute of limitations and any speedy
trial claims on such charges.
(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant

agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses

(4) The government may use against the defendant the
defendants own admissions and statements and the.information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendants cooperation with the government

t (5) The defendant will not be pemritted to withdraw the
guilty pleas to those counts to which defenth hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the

Unitedz States, the United States may move the Court to declare this entire

plea agreement null and void.

Defendant’s Initials C°Y 8

 

.¢»\ ~

r
_ ,..,___,,._..___._‘_,¢-_..__ -.

. . . . r,

. ‘ '; .‘»n ~

- .' .,..._~.v....-~.--... . . ...

..#c-r.~ ‘-.§~r§<

~\. ..'?"»'€‘7` '.~" ~ '..:

 

.._!h

 

n-..._\._'._. . _

- -»-'--~-.

..._._hl~..l . .- .

. . ¢ ._
.. _.....__._.._.-_.-____hl-.-. . .'..-

 

' s
..-. .»..,__. ..

11. Ecr£eitur_e_d.dess§
The defendant agrees to forfeit to the United States immediately

and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 982(a)(l), whether in the possession or
control of the United States, the defendant or defendants nominees. The

assets to be forfeited specifically include, but are not limited to, a judgment in
the amount that was involved in the offense to which the defendant is pleading
guilty. The defendant acknowledges and agrees that, as a result of the acts and
omissions of the defendant, the property involved in the offense to which the
defendant is pleading guilty has been transferred to third parties and cannot be
located by the United States upon the exercise of due diligence. Therefore, the
defendant agrees that, pursuant to 21 U.S.C. § 853(p), the United States is
entitled to forfeit any other property of the defendant (substitute assets), up to
the value of the property involved in the offense The defendant further
consents to, and agrees not to oppose, any motion for substitute assets filed by
the United States up to the amount ofproceeds obtained from commission of
the offe'nse(s). The defendant agrees that forfeiture of substitute assets as
authorized herein shall not be deemed an alteration of the defendants

Sefll'.€llc€.

Defendant’$ Initials ____ 9

 

 

.'-, ...-.

_a~.,~»~_l. .. .

§
l

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil judicial or administrative
forfeiture action. The defendant also agrees to waive all conscitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agrcement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment

Ifthe United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture
will satisfy the notice requirement and will be final as to the defendant at the
time it is entered. In the event the forfeiture is omitted from the judgmmt, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody ofsuch property
to the United States before the defendant’ s sentencing To that end, the
defendant agrees to make a full and complete disclosure of all assets over

which defendant exercises control directly or indirectly, including all assets

Derendanc’slniuals__éL 10

lh¢

 

.
,.l»-.~'.~a_-. .»\...- .._. ..\... ,.~a t:’;d_'. r'

 

 

 

'k"

. .,,

~.-i»,._..` `
-

 

 

».-_;

'….s=,-.".e ...a.-..a...ar.- '

".;_` g' ¢ .~;

~
.....--..;....__.¢ai.a.l¢_'._.,....u._-.__.…,.... » - 4 .-. ...._..~._..¢2:~___

held bg nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the.defendant’s tax returns for
the previous live years. The defendant further agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant lirrther agrees to be
polygiaphed on the issue of assets, if it is deemed necessary by the United '
States. The defenth agrees that Federal Rule of Criminal Procedure ll and
USSG § lBl.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant's cooperation

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers

Forfeiture of the defendants assets shall not be treated as
satisfaction of any iine, restitution, cost of imprisonment, or any other penalty

the Court may impose upon the defendant in addition to forfeiture

Defendanr'smiaaisé)f_ 11

s' 'i
.=;r£}

f .-r» .
l'.'l' \2\ ~.‘: ‘
sara "

 

¢ - .
l':.`| -.-

5

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreemcnt, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistancel and may be eligible for
an obstruction of justice enhancement §

The defendant agrees that the forfeiture provisions of this plea
l agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon dcfendant’s heirs, successors and assigns

until the agreed forfeiture, including any agreed forfeiture amount, is collected

in l"u]l.

B. Standard Terms and Conditions

l. Rcstitution, Special Asse§§megt and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shah order the defendant to make restitution

to any victim of the offensc(s), pursuant to 18 U.S.C. § 3663A, for all offenses

meantime aliens _(2)’_ 12

.r -7-:..."_',= ¢f;WWmM¢HTz;t--¢_-;t' ,'r"r __'.r :_,r_» __-_. ,_:____:. -, . , . ..

 

...._.__._,.a.. . _.»....___

described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defenth
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663. including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such eounls, and whether or not such
counts are dismissed pursuant to this agreement The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendants
restitution obligation is satisfied
On each count to which a plea .of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.
-The defendant understands that this agreement imposes no
limitation as to line.
2. u ' ed e
The defendant understands that.the o&`ense to which the

defendant is pleading provides for imposition of a term of supervised release
upon release from imprisonment, and that, if the defenth should violate the

‘ Defendant’s Initials _@l_ 13

 

 

' ~`\¢\.

 

' 'lu.`\h`.w'.~:.- :~¢\a...~m..a'~.s

 

 

.~.. ~.__¢¢` ...» _»_ . . .. -.

. .. _.»»_»-

 

conditions of release, the defendant would be subject to a hirther term of

imprisonment

 

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.

4. §.tut¢ncuis_lnfonnaticu

The United States reserves its right and obligation to report to the
Court and the United States Probation Oliice all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totath of the defendants criminal activities,
if any, not limited to the count to which defeth pleads, to respond to
comments made by the defendant or defendants counsel, and to correct any
misstatements or~inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject `to any limitations set forth herein, if any.

5. Einan§ial.£!i§slas.ur.es
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United

Defend§lnt’s Initials _G.L 1'4

 

‘ ‘i`.,,....~. _- »

.,,`).,. ..

 

 

..»`...-_._.-W-_ _, .. . . .-

 

States P§.ttorney's Oiiice within 30 days of execution of this agreement an
affidavit reflecting the defendants financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant lilrther agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release ofthe defendants tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
states Aaomey's office to provide to, and obtain from, me United states
Probati‘on Office, the financial afEdavit, any of the defendants federal, smte,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, iines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attomey‘s Oii~'tce to obtain current credit reports in order to evaluate the

defendants ability to satisfy any financial obligation imposed by the Court.

 

Def¢ndanesrnirtats_€£i_ 15

lt is understood by the parties that the Court is neither a party to
nor bound by this agreement The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Ofiice. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Coun, with the assistance of the United States
Probation Ofi'ice. Defendant further understands and acknowledges that any
discussions between defendant or defend ant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be tejected, defendant will not be permitted to withdraw
defendants plea pursuant to this plea agreement The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendants sentence, whether or not such decision is
consistent With the governments recommendations contained herein.

7. ndanfs Waive ` tt ea t e e

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly

waives the right to appeal defendants sentence on any ground, including the

Defendanc's mens _C';Y__ 16

~‘\"' .

. .,,_,_,.,._,__r_..._,... 4

-‘ »u-':-.\e~r:=r\'v‘_-”-*-z",:-':

 

~ , .
~ .~ . o .
' . -....-._,.' \.A_n,~“~_.~_' z_~_._..,,,...... .».....¢ .

t_n

 

ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
mangum pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)

the ground that the sentence violates the Eighth Arnendment to the . ft

 

.N..u._- *~°¢"

Constit:ut:ion; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).

8- MiMsnid_d£Flmid_aALeM

lt is further understood that this agreement is limited to the - 4

OHice of the United States Attorney for the Middle District of Florida and §
cannot bind other federal, state, or local prosecuting authorities, although this
o&ice will bring defendants cooperation, if any, to the attention of other

prosecuting officers or others, if requested

9.££0£.9!_&.21\;@__€“

This agreement shall be presented to the Court, in open court or
inmn_er_a_, in whole or in part, upon a showing of good cause, and filed in this

cause, at the time of defendants entry of a plea of guilty pursuant hereto.

Defendanc'srniriatsé_)"_ 17

 

10. Mnluntariues§
The defendant acknowledges that defendant is entering into this

l agreement and is pleading guilty freely and voluntarily without reliance upon

a

any discussions between the attorney for the government and the defendant

and defendants attorney and without promise of benefit of any kind (other

than the concessions contained herein), and without threats, force,

intimidation, _or coercion of any kind. The defendant further acknowledges

defendants understanding of the nature of the offense or offenses to which

defendant is pleading guilty and the elements thereof, including the penalties §§
provided by law, and defendants complete satisfaction with the representation b
and advice received from defendants undersigned counsel (if any). The

defendant also understands that defendant has the right to plead not guilty or

to persist in that plea if it has already been made, and that defendant has the

right to_be tried by a jury with the assistance of counsel, the right to confront

and cross-examine the witnesses against defendant, the right against

 

compulsory self~incrimination, and the right to compulsory process for the

attendance of witnesses to testify in defendants defense; but, by pleading

»_ _.._ --.-»-»~

guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant

 

 

 

pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any], defendants answers may later be used
against defendant in a prosecution for perjury or false statement The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would

be able to prove those specific facts and others beyond a reasonable doubt.

E&C_T§

Beginning on an unknown date, but no later than August 2011,
and continuing through at least in or around May 2017, the defendant,
GUSTAVO ADOLFO YABRUDI (“YABRUDI"), and his coconspirators
engaged in a scheme to launder, repatriate1 and convert illicit drug proceeds

held in the United States in United States dollars (“dollars") into Colombian

Defcndant's Initials C” j 19

 

' - - . - ' a ' . . . . ' ' ` ' .¢ . . '
~-- - .......-___~._.¢_.~_’*_h_.._l__. .. . . . . . - ‘ . ‘ . - `.
__ . \ ......4._..._\__;._*._' ._.. ...l a . .. - °

pesos (“pesos") for distribution in Colornbia. YABRUDI and his
coconspirators executed this scheme in at least two ways, both of which
employed the black-market peso exchange (“Bl\/lPE”)l and trade-based money
laundering (“'I'Bl\/IL”).2

First, YABRUDI opened, and caused others to open, bank
accounts in the United States for the purpose of laundering drug proceeds in

the United States for repatriation to Colombia and conversion to pesos. For

example, in or around 2015 , Coconspirator~$, a Special Agent with the United
l States Drug Enforcement Administration (“DEA”), instructed YABRUDI to
recruit an individual to open a bank account in the Miami area in a different
person’s name. With the knowledge and acquiescence of YABRUDI and
Cocoospirator-S, hundreds of thousands of dollars in dollar-denominated cash
constituting proceeds li'om illegal drug sales were deposited into this account.

None of these deposits, nor the use ofthe funds that followed, were oEcially

 

 

‘ The BI\CPE 'ls.a means by which individuals in the United States repalriate U.S dollar-denominated
funds` in the United States'to Colombia and convert them'into Colombian pesos outside the onicial
international banking systeru. 'Iypieally, money brokers arrange for the receipt of dollars in the United
Stales, followed by a penn-denominated “mirror” payoutin Colombia. Because the brokers retain
stockpiles of dollars and pesos, they inn make these payments quickly, keeping’u-acl; of what parties
owe orare owed what, and in which ctn'rency, through a ledger sysoem.

. z‘I`MBI.,isanotl_rerprocessbywhichdollarsaret'epatliatedtsc)Coloml)iaand exchanged forpesos.ln
l a.¢onvenaonax‘rsmr¢neme,mt¢a. donn-demanded pm¢eedsmawuniwaswmaeposnea
into U.S. bank accounts and th'eu used to purchase goods that are exported to Colornbia. Once arrived
in Colombia, the goods are sold in exchange for pesos, accomplishing the three goals oflauudering.
repau'lation, and conversion

percodaan meals§§l_ _ 20

_-||-| ll lM" " ' ' n

. .._._._.._. ... `n-n_-a__._.-..._ _. .- . .

» -.. , _ ..-_.`__~____

~\ .,_._..-__~'.-......- .. ...

- '.'_o.i_'_-__._~J.,..._-.u- . .. ..-

sanctioned DEA operations, and neither YABRUDI nor Coconspirator-B

informed the DEA of these activities while they were occurring.

YABRUDI and Coconspirator-B directed some of these drug
proceeds to other conspirators, including Cooonspirator-Z, who resided in
Marion County, Florida, in the Middle District of Florida, and held a business
account there in the name of Company-B. Coconspirator-2 then used these
fimds to make so-called “mirror” payouts in pesos to traliickers and their
associates back in Colombia through the BMPE. On other occasions,
YABRUDI took hinds from this account and made the mirror payouts in
Colombia himself, earning money on the exchange rate that he applied to
these BMPE transactions

YABRUDI directed.other portions of the drug proceeds in the
account that he and Coconspirator-S had opened to Coconspirator-l, who
owned an export business in the Miarni area, Company~A. Fc_)r example, in
2016, YABRUDI wrote several checks totaling tens of thousands of dollars
li'om this account, all payable to Company-A. YABRUDI intended these
transfers to serve as loans to fund export shipments to Colombia as part of the
TBML scheme. Coeonspirator-l used the dollar-denominated funds to
purchase cellular telephones through Company-A that were exported to
Colornbia in exchange for pesos, which Coconspirator-l then used to repay

Defendqnc'srnitian£‘L 21

 

 

 

. .--___ ,.,. .

YABRUDI the principal of the loans, plus intercst. YA.BRUDI continued to
use this account for similar laundering activities through at least May 2017.

YABRUDI sometimes made cash withdrawals from this account
for his own benefit Other times, he provided cash payments to Coconspirator-
3 or deposited money into accounts controlled by Coconspirator-S's family
members, both at Coconspirator-B’s request. At all times, YABR.UDI knew
that the funds deposited into this account were illegal drug proceeds and that
Coconspirator-S was acting outside the scope ofhis authority as a DEA
Special Agent.

A second means by which YABRUDI and his coconspirators
facilitated the laundering, repatriation, and conversion of drug proceeds in the
United States into pesos in Colombia involved the use of undercover accounts
controlled by the DBA. As part of the agency’s mission to identify and bring
to justice those responsible for laundering drug proceeds in the United States
and abroad, the DEA maintained undercover accounts in the name of shell
companies, which accounts it used to receive illicit cash deposits and then
wire to suspected money launderers. One of these shell companies was
Company-C, which maintained-accounts in Hillsborough County, which is

located within the Middle District of Florida.

Del`endant’s lnitials __@_Z_ 22

 

The accounts of Company-C regularly received large cash
deposits and other transfers constituting illegal drug proceeds Coconspirator-
3, often through an intermediary, provided YABRUDI with the opportunity
to purchase funds in Company-C and other DEA undercover accounts for use
in the TBML/BMPE scheme.

For example, in or around October 2012, Coconspirator-4, an
intermediary introduced to YABRUDI by Coconspirator-.'i, informed
YABRUDI that dollars were available for purchase and laundering
YABRUDI then purchased approximately $45,000 in illicit funds from a DEA
undercover account held by Company-C. YA.BRUDI immediately arranged
for peso-denominated mirror payouts through the BMPE in Colombia to
tramckers and their associates to complete the laundering, repatriation, and
conversion process as to those u'aiiickers' funds, earning a profit from the
exchange rate he charged as part of that transaction Meanwhile, YABRUDI
lent the dollar-denominated funds from the DEA account to Coconspirator-l ,
who used Company-A to purchase cellular telephones that were exported to
Colombia and sold in exchange for pesos. Coconspirator-l arranged for
YABRUDI to be paid in pesos, thereby satisBring Coconspirator-l’s debt to

YABRUDI, plus interest Separately, an account held by a company under

Derendanr'smiuals_§_}”_ 23

 

 

 

-»___A._.____._.__......_. _
. . -4.. .. .... ~ -.¢

 

Coconspirator-Z’s control received $50,000 from the same DEA undercover

account

Similarly, in or around February 2014, YABRUDI purchased
approximately $250,000 in illicit funds from a DEA undercover account
through Coconspirator-4. YABRUDI had these funds wired to an account in
the name of Company-A, Coconspirator-l’s business. Coconspirator-l
purchased approximately $250,000 in cellular telephones through Company-A
that were shipped to Colombia and sold for pesos. Coconspirator-l returned
$100,000 to YABRUDI, plus interest, approximately one month after
receiving the wire transfer. Coconspirator-l also executed a promissory note to
YABRUDI for the remaining $150,-000, promising to repay YABRUDI the
funds plus interest over the following 18 months Meanwhile, YABRUDI
arranged for peso-denominated mirror payouts to traffickers and their
associates in Colombia to complete the laundering repan'iation, and
conversion process.

ln or around .April 2015, Coconspirator-4 arranged for
YABRUDI to purchase approximately $34,000 of illicit drug proceeds from a
DEA undercover account. YABRUDI then directed those funds to an account
held by Coconspirator-Z’s Company-B, which was incorporated in Orange
County, Florida, located within in the Middle District of Florida.

Derendanrsmiaais_@_¥_ 24

 

 

-' -;;>'z:»'<-.::_;=_

vt a-
-.s:.

-*ur").-
C'."-';\_,‘;§:£

tL_-.' -:'t"."-"~.‘~’¢"

...u.._.'_

:-.‘.. .'i.

 
   
  

13

` .‘3.'_3"-
..

,._ nr'-':'n:a:-.

   
  

s -` :‘r¢...'-"Wf.”a'z;‘_r;£r.- cr'_ §.'i.a:h_ -;'

 

Coconspirator-Z then arranged for peso'denominated mirror payouts to
traffickers and their associates in Colombia by way of the BMPE, thereby
completing the la\.tnder'ingl repatriation, and conversion process.

YABRUDI was not authorized by the DEA, nor was he
otherwise acting under color of law, to engage in these illegal laundering
activities The total amount of illegal funds that passed through Company-A’s
account at YA.`BRUDI's direction was at least $7.000,000.

12. E_nu`nnsmtuent

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements or representations exist or have been

made to the defendant or defendants attorney with regard to such guilty plea.

Defenc`lanr’s miners 592 25

 

13. §`Ash?ncanon
The defendant and defendants counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

DATEDchis Z;Z day of §yénée/ .2018.

MAR_`[A CHAPA LOPEZ
United States Attorney

697/%

$dolfo Yabrudi ` james ts. Maadat£
Defendan Assistant United States Atto ey

%§c?% oncepcion /§tacie B. Harris
oro for Defendant Assistant United States Attorney

Chief, Special Victirns Section

 

 

\

 

